Citation Nr: 1727511	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition other than posttraumatic stress disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

B. D. Houbeck, Counsel


INTRODUCTION


The Veteran served on active duty from September 1984 to March 1985 and from September 1985 to June 1988, including service in Korea from October 1985 to October 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for posttraumatic stress disorder (PTSD), herpes, depression to include bipolar disorder, and substance abuse.  In June 2010 the Veteran filed a notice of disagreement with all issues in that rating decision.  The RO issued a statement of the case in May 2011.  In June 2011 the Veteran perfected her appeal with regard to the issues of PTSD and depression only.

In December 2016, the Board remanded this case in order to schedule a hearing.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is associated with the claims file.



FINDINGS OF FACT

1.  At her February 1, 2017, hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of her appeal as to the issues of service connection for an acquired psychiatric condition other than PTSD.

2.  The Veteran has not had PTSD during the course of her claim and appeal.

3.  The Veteran does not have a corroborated in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issues of service connection for an acquired psychiatric condition other than PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for PTSD have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn her appeal on the issue of service connection for an acquired psychiatric condition other than PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals with regard to this issue and it is dismissed.


II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided a relevant examination as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


III.  Service Connection - PTSD

As noted above, the Veteran has withdrawn her claim of service connection for an acquired psychiatric condition other than PTSD.  The Board notes that the April 2016 VA examiner diagnosed the Veteran with Unspecified Trauma and Stressor Related Disorder (UTSRD).  While this condition is somewhat similar to PTSD, it is a distinct diagnosis.  Moreover, this examination and diagnosis was of record at the time of the Veteran's withdrawal of her claim of service connection for all other psychiatric conditions.  As such, the issue of service connection for UTSRD is not before the Board.  The following discussion will address only PTSD.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders criteria, in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  When, as in this case, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate her account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  See id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See id.  

The Board finds that this appeal must be denied for two independently sufficient reasons.  First, because the Veteran has not had PTSD during the course of the claim and appeal because she fails to meet the requirements of two criteria for PTSD other than the stressor criteria.  Second, because the reported in-service stressor is not verified.  

In the context of a PTSD claim based on personal assault, the United States Court of Appeals for the Federal Circuit (Federal Circuit) distinguished the holding in Moreau, 9 Vet. App. 389, and held "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); see also Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  Thus, courts have made plain that, a claim for service connection for PTSD based on in-service personal assault, favorable medical evidence diagnosing PTSD based on the Veteran's account of in-service assault must be weighed against all other evidence of record when determining whether the claimed in-service personal assault has been corroborated.  See Menegassi, 638 F.3d at 1382 n.1.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, there is conflicting evidence as to whether the Veteran meets the criteria for PTSD.  November 2009 and February 2010 VA mental health records include a diagnosis of PTSD by a clinical social worker.  A later November 2009 VA record includes a diagnosis of PTSD by a psychiatrist.  Finally, an April 2017 private psychological evaluation diagnosed the Veteran with PTSD with dissociative symptoms.  By contrast the April 2016 VA examiner, after reviewing the objective evidence of record, documenting the Veteran's current complaints, and performing a thorough clinical evaluation, found that the Veteran did not fully meet the criteria for a diagnosis of PTSD under the DSM criteria.  As such, this examination was adequate for VA purposes.  

VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  The Board, however, finds the April 2016 examination diagnosis to be more probative as to the psychiatric condition suffered by the Veteran than the previous diagnoses.  See Madden, 125 F.3d 1477, 1481.  In this case, the April 2016 examiner explained in that the Veteran did not endorse enough symptoms suggestive of persistent negative changes in mood/cognition (criterion D) or hyperarousal (criterion E).  The earlier diagnoses did not reference these criteria directly and so those records do not show how the Veteran was found to satisfy criterion D and E at the time.  Similarly, although the April 2017 psychological evaluation reflected administration of several procedures, including tests that align with the DSM criteria, the report does not delineate how the Veteran's list of symptoms specifically satisfy the criteria for PTSD.  As the April 2016 examiner has cited specific shortcomings for a diagnosis of PTSD that the other records do not directly address, the Board finds that diagnosis of UTSRD, not PTSD, to be more probative.

The Board notes that the Veteran's treatment records refer to sexual assault by her babysitter's son when the Veteran was a child.  As this trauma occurred prior to her entrance into military service, it cannot satisfy the requirement for an in-service stressor.

The Veteran has also reported post-service assault in the form of domestic violence.  While the exact dates of these incidents were not given, the Veteran did state that this abuse began when she was seven months pregnant with her son.  See March 2017 private evaluation.  Her marriage certificate shows that she was married in June 1987, one year prior to her separation from service.  In her November 2009 claim, she stated that her son was born in July 1989, more than a year after her separation from service.  Therefore, the Veteran has not alleged that this domestic violence occurred while she was in service and it cannot satisfy the requirement for an in-service stressor.

With regard to the Veteran's in-service stressor, the Veteran has reported being raped in February 1986 while serving in the Army in Korea.  As there is no contemporaneous documentation of this assault, the Board must look to evidence from sources other than the Veteran's service records to corroborate her account.  See 38 C.F.R. § 3.304(f)(5).  The April 2016 VA examiner found no identified markers in the record.  To the extent that the Veteran has argued that the record shows markers indicating that the assault occurred, the Board will address her contentions in turn below.

The Veteran reported that she contracted herpes through this assault.  In her June 2010 letter, she reported developing a lesion on her neck after the attack, which she believes was her initial manifestation of herpes.  The Veteran was denied service connection for herpes in the February 2010 rating decision because there was no evidence that the Veteran's herpes began in service or were caused by service.  She was seen by a gynecologist multiple times in service including March 1987, more than a year after the claimed assault, wherein she was diagnosed with and treated for pediculosis pubis, but not herpes.  The medical evidence shows that herpes was first diagnosed in December 1997.  See July 1998 VA treatment record.  As this diagnosis was more than a decade after the claimed stressor, it is not a sufficient marker that the assault occurred.

The Veteran has pointed to her abuse of alcohol and illegal drugs as a marker that the in-service assault occurred.  At the time of her April 2017 private psychological evaluation, she reported that after the assault she self-medicated by abusing alcohol and illegal drugs and this drug use ultimately led to her separation from service.  The Veteran tested positive for cocaine in November 1988 and was separated from service as a result of this.  The record, however, does not show that her alcohol abuse and drug use began after February 1986 such that it would show behavioral changes.  Instead, the record suggests a history of drug and alcohol use that predated her military service.  The Veteran told the April 2016 examiner that she first started using alcohol and marijuana at fifteen.  After high school she used amphetamines intermittently and tried hallucinogenic mushrooms.  In describing the circumstances surrounding her stressor, the Veteran stated that she and her roommate would go to the Black Rose club to party and hang out noting that "they had this drug, called crank at the time, don't know what the hell it was, burned the hell out of your nose."  It was at this club that the Veteran reports she met her assailant.  After the attack she "just played it off, didn't tell anybody, just kept doing what I was doing, which was drinking, pretty much stayed drunk the whole time I was there, you could have get [sic] what you needed."  Furthermore, in her June 1984 report of medical history prior to her entrance into service, the Veteran reported using marijuana three times during the previous March.  Based on this, the Board is unable to determine whether the Veteran's eventual positive urinalysis for cocaine use and subsequent separation show evidence of behavioral changes following an in-service assault or the progression of her long-standing alcohol and drug use.  As such, this is not a sufficient marker that the assault occurred.

The lay evidence also argues that after this assault, the Veteran had personality changes evinced by difficulty maintaining employment, difficulty maintaining relationships, frequent changes in residence, mood swings, and nightmares.  In her June 2011 statement, the Veteran reported ongoing use of crack cocaine during the six years she worked at a medical center from 1992 until 1998.  She next worked a year later at a bank and remained there from 1999 until 2003, when she was terminated for failure to report for work.  A few months later she began working for a mortgage company and worked there from November 2003 until December 2006, when the office closed down.  She next worked for another bank from April 2007 until May 2009, when she resigned due to mood swings and anxiety.  She next worked for three months for a skilled nursing and rehabilitation center until she was terminated for failure to report to work.  Thus, by the Veteran's own account, she was able to maintain most of her employment for multiple years despite substance abuse and psychiatric symptoms.  As such, this is not a sufficient marker that the assault occurred.

Based on the above, the Board does not find sufficient markers that the in-service assault occurred.  Furthermore, the Board finds that the April 2016 VA examiner's diagnosis of UTSRD is more probative than the diagnoses of PTSD that accept the Veteran's stressor at face value and do not specifically address the criteria for PTSD under the DSM.  Thus, the weight of the evidence does not show that the Veteran has PTSD attributable to military sexual trauma. Hence, her appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric condition other than PTSD is dismissed.

Service connection for PTSD is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


